            Case 1:21-cv-10502-DJC Document 6 Filed 06/02/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

OLIVIA MARTIN,

                      Plaintiff,

       v.                                     CIVIL ACTION
                                              NO. 21-10502-DJC

MARTIN WALSH et al.

                      Defendants.


                                              ORDER

CASPER, J.                                                                        June 2, 2021

       1.      Plaintiff Olivia Martin’s (“Martin”) motion for leave to proceed in forma pauperis

(D. 3) is hereby ALLOWED. Because Martin is proceeding in forma pauperis, her complaint is

subject to screening under 28 U.S.C. § 1915(e)(2). Section 1915 authorizes the federal courts to

dismiss an action in which a plaintiff seeks to proceed without prepayment of the filing fee if the

action fails to state a claim on which relief may be granted or seeks monetary relief against a

defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2); Neitzke v. Williams, 490

U.S. at 325; Denton v. Hernandez, 504 U.S. 25, 32-33 (1992); Gonzalez-Gonzalez v. United States,

257 F.3d 31, 37 (1st Cir. 2001). In conducting this review, the Court liberally construes Martin’s

complaint because she is proceeding pro se. Hughes v. Rowe, 449 U.S. 5, 9 (1980); Haines v.

Kerner, 404 U.S. 519, 520 (1972); Instituto de Educacion Universal Corp. v. U.S. Dept. of

Education, 209 F.3d 18, 23 (1st Cir. 2000).

       2.      Martin shall by June 22, 2021, file an amended complaint that complies with the

basic pleading requirements of the Federal Rules of Civil Procedure and cures the defects noted


                                                1
           Case 1:21-cv-10502-DJC Document 6 Filed 06/02/21 Page 2 of 6




below, otherwise this action will be dismissed. Martin’s complaint is brought on a form for a

purported violation of civil rights under 28 U.S.C §1983 (“Section 1983”) by at least twenty-seven

defendants. Broadly, it appears that Martin is attempting to bring, in one action, a variety of claims

with respect to her problems arising out of her public housing from 1998 through the present.

While not exhaustive, the Court outlines some of the more glaring deficiencies in the current

complaint that must be addressed.

        First, the complaint does not comply with the basic pleading requirement that a complaint

must contain “a short and plain statement of the claim showing that the pleader is entitled to relief,”

Fed. R. Civ. P. 8(a)(2) (emphasis supplied), and “‘give [each] defendant fair notice of what the . .

. claim is and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957). That is, a “complaint should at

least set forth minimal facts as to who did what to whom, when, where, and why—although why,

when why means the actor's state of mind, can be averred generally.” Educadores Puertorriqueños

en Acción v. Hernandez, 367 F.3d 61, 68 (1st Cir. 2004). Martin’s complaint is not a “short and

plain” statement of claim. Rather it is conclusory, vague, and covers two decades of claims against

multiple parties. While Rule 18(a) of the Federal Rules of Civil Procedure permits Martin “to

bring multiple claims against a defendant in a single action . . . it does not permit the joinder of

unrelated claims against different defendants.” Chase v. Chafee, No. CA 11-586ML, 2011 WL

6826504, at *2 (D.R.I. Dec. 9, 2011), report and recommendation adopted, No. CA 11-586 ML,

2011 WL 6826629 (D.R.I. Dec. 28, 2011); see Spencer v. Bender, No. CA 08–11528–RGS, 2010

WL 1740957 at *2 (D. Mass. April 28, 2010) (citing George v. Smith, 507 F.3d 605, 607 (7th Cir.

2007)). Instead, Rule 20 of the Federal Rules of Civil Procedure provides separate defendants

“may be joined in one action as defendants if. . . any right to relief is asserted against them jointly,

                                                   2
           Case 1:21-cv-10502-DJC Document 6 Filed 06/02/21 Page 3 of 6




severally, or in the alternative with respect to or arising out of the same transaction, occurrence, or

series of transactions or occurrences; and . . . any question of law or fact common to all defendants

will arise in the action.” Fed. R. Civ. P. 20(a)(2) (emphasis added).

       Second, many of the claims appear time barred under the applicable statute of limitations.

“Section 1983 does not contain a built-in statute of limitations.” Nieves v. McSweeney, 241 F.3d

46, 51 (1st Cir. 2001). Accordingly, “a federal court called upon to adjudicate a section 1983 claim

ordinarily must borrow the forum state’s limitation period governing personal injury causes of

action.” Id. Massachusetts prescribes a three-year statute of limitations for personal injury actions,

and therefore that statute of limitations applies to Section 1983 claims filed here. Id. (citing Mass.

Gen. L. c. 260, § 2A). Absent some basis for tolling, claims predating March 25, 2018 are time

barred. Accordingly, claims against defendants Wilbur Commodore, Joann Moore, Josi Sanchez,

Marie Kearns Bould, Waleska Figueroa, George McGrath, Christy Doyle, Melina McTigue, Nilda

Bogas, Vera Schneider, Olga Niere, Charlotte Richie appear time-barred in their entirety. As to

other defendants, at least portions of the claims appear time-barred as well.

       Third, Martin’s claims against Boston Housing Court Judge MaryLou Muirhead appears

barred by the doctrine of absolute judicial immunity. It is well-established that adjudicatory

functions are entitled to absolute judicial immunity. Zenon v. Guzman, 924 F.3d 611, 616 (1st Cir.

2019). As the First Circuit instructs, "[t]he breadth of the protection is fulsome, shielding judges

even when their actions are malicious, corrupt, mistaken, or taken in bad faith; its purpose not to

buffer bad judges but for the benefit of the public, whose interest it is that the judges should be at

liberty to exercise their functions with independence and without fear of consequences.” Id.

(citations and quotations omitted). Although Martin lists Chief Justice Thomas Sullivan, among

these allegations, he is not listed as a defendant and there are no allegations made against him.

                                                  3
           Case 1:21-cv-10502-DJC Document 6 Filed 06/02/21 Page 4 of 6




        Fourth, some of the claims may be barred by the doctrine of res judicata. Res judicata, or

more specifically claim preclusion, is a judicial doctrine that provides, “a final judgment on the

merits of an action precludes the parties or their privies from re-litigating claims that were raised

or could have been raised in that action.” Hatch v. Trail King Indus., Inc., 699 F.3d 38, 45 (1st Cir.

2012) (quoting Apparel Art Int'l, Inc. v. Amertex Enters. Ltd., 48 F.3d 576, 583 (1st Cir. 1995)).

It “relieves parties of the cost and vexation of multiple lawsuits, conserves judicial resources, and

encourages reliance on adjudication.” Hatch, 699 F.3d at 45 (alterations and quotations omitted).

The elements of claim preclusion are satisfied where there is: “(1) a final judgment on the merits

in an earlier suit, (2) sufficient identicality between the causes of action asserted in the earlier and

later suits, and (3) sufficient identicality between the parties in the two actions.” Id. (citation and

quotations omitted). Martin brought a similar action in this district in 2014, Martin v. U.S. Dep’t.

of Housing & Urban Development et al., Civ. No. 1:14-cv-13244-IT (“the 2014 Action”), that was

dismissed for failing to state a claim upon which relief can be granted. 2014 Action, September

26, 2016 Memorandum and Order, D. 18. Although difficult to discern, some of the same claims

brought in this action may have been brought, or could have been brought, in the 2014 Action.

        Fifth, this action may be barred, at least in part, based upon Rooker-Feldman doctrine.

“Under the Rooker-Feldman doctrine, lower federal courts are precluded from exercising appellate

jurisdiction over final state-court judgments.” Tyler v. Supreme Judicial Court of Massachusetts,

914 F.3d 47, 50 (1st Cir. 2019) (citation and quotations omitted). It applies where “the losing party

in state court filed suit in federal court after the state proceedings ended, complaining of an injury

caused by the state-court judgment and seeking review and rejection of that judgment.” Id. “The

idea is that . . .[generally]. . . the only federal court with statutory jurisdiction to review a state

court's decision is the Supreme Court, and ‘an aggrieved litigant cannot be permitted to do

                                                   4
             Case 1:21-cv-10502-DJC Document 6 Filed 06/02/21 Page 5 of 6




indirectly what he no longer can do directly.’” Id. (quoting Rooker, 263 U.S. at 416). Here, to the

extent that Martin is claiming that she has been damaged as a result of state court judgments, and

she is seeking review and rejection of those judgments, her recourse was to appeal in state court,

not file suit in federal court.

        Accordingly, Martin’s amended complaint must clearly identify the claims and relief she

seeks as to each defendant and must provide sufficient factual bases for each of the elements of

the claims that she asserts. The claims in the amended complaint must be set forth “in numbered

paragraphs, each limited as far as practicable to a single set of circumstances.” Fed. R. Civ. P.

10(b). She must identify all of the parties in the caption. Fed. R. Civ. P. 10(a). Because an

amended complaint completely supersedes the original complaint, and is a stand-alone document,

Martin should assert in her amended complaint any plausible allegations in the original complaint

that state a claim that she wishes to be part of the operative complaint. See Connectu LLC v.

Zuckerberg, 522 F.3d 82, 91 (1st Cir. 2008). The amended complaint will be further screened

pursuant to 28 U.S.C. § 1915(e)(2)(B).

        3.      Martin’s motion for appointment of counsel (D. 2) is DENIED without prejudice.

Although pursuant to the 28 U.S.C. §1915(e)(1), the Court “may request an attorney to represent

any person unable to afford counsel,” it is well settled that “[t]here is no absolute constitutional

right to a free lawyer in a civil case.” DesRosiers v. Moran, 949 F.2d 15, 23 (1st Cir. 1991). The

First Circuit has held that a court’s denial of a motion to appoint counsel is subject to reversal if:

(1) a plaintiff is indigent; and, (2) exceptional circumstances exist such that the denial of counsel

will result in a fundamental unfairness impinging on his due process rights. Id.; 28 U.S.C. §

1915(e)(1). “To determine whether there are exceptional circumstances sufficient to warrant the

appointment of counsel, a court must examine the total situation, focusing, inter alia, on the merits

                                                  5
            Case 1:21-cv-10502-DJC Document 6 Filed 06/02/21 Page 6 of 6




of the case, the complexity of the legal issues, and the litigant's ability to represent himself.” Id.

At this stage of the proceedings, the motion is premature and, on this record, while Martin appears

indigent, she has not yet demonstrated “exceptional circumstances” that warrant appointment of

counsel.

       4.      Martin’s Motion for Leave to Amend (D. 5) is DENIED as MOOT where this Court

has ordered that Martin file an amended complaint.

       5.      Failure to comply with this Order likely will result in dismissal of this action.

Summonses shall not issue pending further order of the Court.

So Ordered.

                                                       _/s/ Denise J. Casper_______________
                                                       UNITED STATES DISTRICT JUDGE




                                                  6
